

117 SRES 127 ATS: Electing Karen H. Gibson as Sergeant at Arms and Doorkeeper of the Senate. 
U.S. Senate
2021-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 127IN THE SENATE OF THE UNITED STATESMarch 22, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONElecting Karen H. Gibson as Sergeant at Arms and Doorkeeper of the Senate. That Karen H. Gibson of Bozeman, Montana be, and she is hereby, elected Sergeant at Arms and Doorkeeper of the Senate.